Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In view of applicant’s election of the polypropylene glycol species and the aliphatic polyester polyol species without traverse within the response of January 15, 2020, claims 3, 4, 7, 10, 13, and 15 remain withdrawn from further consideration as being drawn to non-elected inventions.
3.	Though claim 13 remains withdrawn from further consideration, the examiner notes that there appears to be a word omission after the amended language, “at least of”.
4.	Claims 1, 2, 5, 6, 8, 9, 11, 12, 14, 16-19 and 44-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicant’s response, the examiner has not found support for the subject matter of the claims, as amended.  The only support that the examiner finds for the claiming of a prepolymer employing three polyester polyols stems from Examples 1, 3, and 6, and these examples are limited to the use of a combination of specific polyester polyols used in specific amounts; accordingly, these examples fail to provide support for the scope of the claims, as amended.  It is not seen that there is any further disclosure 
5.	Claims 1, 2, 5, 6, 8, 9, 11, 12, 14, 16-19, and 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Firstly, with respect to the claimed first polyester polyol, second polyester polyol, and third polyester polyol, as ide from claim 49, there is no language establishing that the respective polyester polyols are distinct from one another.  Accordingly, the metes and bounds of the claims are unclear, because it is unclear if the requirement for three polyester polyols are satisfied by the presence less than three distinct polyester polyols.
Secondly, with respect to claim 1, the language, “less than 80 weight percent”, encompasses zero; therefore, it is unclear if the polyester polyols are required to be present.  This issue is similar to one previously set forth and has not been clearly addressed by the either the amendment or applicant’s response.
	Thirdly, with respect to claim 46, applicant has failed to specify the type of percent claimed.  It is unclear if the percent value is intended to be a weight percent value.  
	Thirdly, with respect to claim 19, the language, “the item”, lacks antecedence.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 5, 6, 8, 9, 11, 12, 14, 16-19, 44, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1734095 A1.
	EP 1734095 A1 discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, an aliphatic polyester polyol (A), an aromatic polyester polyol (CI) employing aliphatic structures, and an aromatic polyester polyol (CII) employing aliphatic structures, wherein 5-40 parts by mass of the polyether polyol, 20-60 parts by mass of the aliphatic polyester polyol (A), 5-25 parts by mass of the aromatic polyester polyol (CI), and 5-20 parts by mass of the aromatic polyester polyol (CII), per 100 parts of polyol and polyisocyanate are used.  The parts by mass therefore meet applicant’s claimed percent ranges.  The disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See paragraphs [0042]-[0057], [0061]-[0067], [0069], [0072], [0073], [0076], and [0085].  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not 
8.	Despite applicant’s response, the reference discloses the use of three polyester polyols meeting the claims.
9.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1734095 A1.
	EP 1734095 A1 discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, an aliphatic polyester polyol (A), an aromatic polyester polyol (CI) employing aliphatic structures, and an aromatic polyester polyol (CII) employing aliphatic structures, wherein 5-40 parts by mass of the polyether polyol, 20-60 parts by mass of the aliphatic polyester polyol (A), 5-25 parts by mass of the aromatic polyester polyol (CI), and 5-20 parts by mass of the aromatic polyester polyol (CII), per 100 parts of polyol and polyisocyanate are used.  The parts by mass therefore meet applicant’s claimed percent ranges.  The disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See paragraphs [0042]-[0057], [0061]-[0067], [0069], [0072], [0073], [0076], and [0085].  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation between them.  There is no requirement set forth that aliphatic polyesters are exclusively aliphatic.
10.	Though polyester polyol (A) is produced from dicarboxylic acids that meets those claimed, the reference does not specifically disclose a blend of these specific polyester .
11.	Claim 1, 2, 5, 6, 8, 9, 11, 12, 14, 16-19, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Heider (‘136).
	Heider discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, and an aliphatic or aliphatic/aromatic polyester polyol, wherein a mixture of polyester polyols is preferably used, wherein about 10 to about 70%wt (preferably about 15 to about 35%wt) of the polyether, about 20 to about 65%wt (preferably about 35 to about 50%wt) of the polyester, and about 15 to about 35%wt of the polyisocyanate are used.  Furthermore, the disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See abstract; column 4, lines 1-34; column 5, lines 25+; column 6, lines 15-31; and column 7, lines 31-42.  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation between them.  There is no requirement set forth that aliphatic polyesters are exclusively aliphatic.
12.	Though the reference fails to disclose the use of three polyester polyols, in view of the fact that applicant has not distinguished the respective polyols from each other and in view of the disclosure that a mixture of polyester polyols is preferably used, the 
13.	Despite applicant’s response, the examiner has explained why it would have been obvious to use a mixture of polyester polyols to produce the prepolymer.
14.	Claims 1, 2, 5, 6, 8, 9, 11, 12, 14, 16-19, 44, and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heider (‘895).
	Heider discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, and an aliphatic or aliphatic/aromatic polyester polyol, wherein 10 to 70%wt (preferably 15 to 35%wt) of the polyether and 15 to 35%wt (preferably 20 to 30%wt) of the polyisocyanate are used.  Furthermore, the examples disclose amounts of polyether, polyester, and polyisocyanate that fall within the claimed percent ranges.  Furthermore, the disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See abstract; column 4, lines 131+; column 5; column 6, lines 45+; and examples.  Also, within column 6, lines 20+, it is disclosed that a preferred, specific mixture of 2 to 4 polyester polyols is used.  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation between them.  There is no requirement set forth that aliphatic polyesters are exclusively aliphatic.
s 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Heider (‘895).
	Heider discloses an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, and an aliphatic or aliphatic/aromatic polyester polyol, wherein 10 to 70%wt (preferably 15 to 35%wt) of the polyether, wherein 5 to 65 wt% of the polyester polyol, and 15 to 35%wt (preferably 20 to 30%wt) of the polyisocyanate are used.  Furthermore, the examples disclose amounts of polyether, polyester, and polyisocyanate that fall within the claimed percent ranges.  Furthermore, the disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See abstract; column 4, lines 131+; column 5; column 6, lines 45+; column 7, lines 1-5; and examples.  Also, within column 6, lines 20+, it is disclosed that a preferred, specific mixture of 2 to 4 polyester polyols is used.  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation between them.  There is no requirement set forth that aliphatic polyesters are exclusively aliphatic.
16.	In view of the disclosure that mixtures of 2 to 4 polyester polyols are preferably used and the overall teachings with respect to the types and amounts of polyester polyols, the position is taken that it would have been obvious to use blends of aliphatic polyester polyols (claim 45) and to use the respective polyester polyols in amounts that meet the range of claim 46, such that the overall amount of the polyester polyol component would have fallen within the disclosed total amount.  
.
18.	Claims 1, 2, 5, 6, 9, 11, 14, 16-19, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2011/0014479 A1).
	Song et al. disclose an isocyanate prepolymer produced by reacting a polyisocyanate, such as MDI, with a polypropylene glycol, and an aliphatic/aromatic polyester polyol, wherein about 5 to 80%wt (alternatively 30 to 50%wt) of the polyether, about 5 to 80%wt (alternatively 10 to 70%wt) of the polyester, and 10 to 60%wt (alternatively 20 to 50%wt) of the polyisocyanate are used.  Furthermore, the disclosed polyester components are produced using applicant’s claimed polycarboxylic acid and polyol reactants.  See abstract and paragraphs [0007], [0008], [0010], and [0011].  Also, within paragraph [0008], it is disclosed that other type of polyester polyols may be employed in combination with the aliphatic/aromatic polyester polyol.  For purposes of examination, polyester polyols disclosed as having aliphatic and aromatic segments are considered to satisfy both aliphatic polyester polyols and mixed aliphatic and aromatic polyester polyols, since applicants have not clearly set forth any line of demarcation between them.  There is no requirement set forth that aliphatic polyesters are exclusively aliphatic.
19.	Though the reference fails to specifically recite the use of three polyester polyols, in view of the teachings regarding the use of the aliphatic/aromatic polyester polyol, and the additional polyester polyols, within paragraph [0008], the position is taken that it would have been obvious to use the claimed three polyester polyols in combination.  
20.	Despite applicant’s response, the examiner has explained why it would have been obvious to practice the invention using three polyester polyols.
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765